Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3

TO

AMENDED AND RESTATED SALE AND SERVICING AGREEMENT

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT, dated
as of May 5, 2011 (this “Amendment”), is entered into by and among MCG
Commercial Loan Funding Trust, as the seller (in such capacity, the “Seller”),
MCG Capital Corporation, as the originator (in such capacity, the “Originator”)
and as the servicer (in such capacity, the “Servicer”), Three Pillars Funding
LLC, as a purchaser (“Three Pillars”), SunTrust Robinson Humphrey, Inc., as the
administrative agent (in such capacity, the “Administrative Agent”), and Wells
Fargo Bank, National Association, as the backup servicer (in such capacity, the
“Backup Servicer”) and as trustee (in such capacity, the “Trustee”).

RECITALS

WHEREAS, the Seller, the Originator, the Servicer, Three Pillars, the
Administrative Agent, the Backup Servicer and the Trustee are parties to the
Amended and Restated Sale and Servicing Agreement dated as of February 26, 2009,
as amended by an Amendment No. 1 dated as of February 17, 2010 and by an
Amendment No. 2 dated as of January 25, 2011 (as so amended, the “Agreement”);
and

WHEREAS, such parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Each capitalized term that is used herein without
definition and that is defined or incorporated by reference in the Agreement
shall have the same meaning herein as therein defined or incorporated.

2. Amendment to the Agreement. The Agreement is hereby amended as follows:

2.1 Clause (f) of Section 6.15 of the Agreement is hereby amended to replace
“$500,000,000” therein with “$450,000,000”.

3. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any party under the
Agreement or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

4. Conditions To Effectiveness. The effectiveness of the amendments in Section 2
hereof is subject to the condition precedent that each of the parties hereto
shall have received counterparts of this Amendment, duly executed by all of the
parties hereto.



--------------------------------------------------------------------------------

5. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Seller, the Originator and the
Servicer hereby reaffirms all covenants, representations and warranties made in
the Agreement and the other Transaction Documents and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

6. Representations and Warranties. Each of the Seller, the Originator and the
Servicer hereby represents and warrants that (i) this Amendment constitutes a
legal, valid and binding obligation of such Person, enforceable against it in
accordance with its terms except as such enforceability may be limited by
Insolvency Laws and by general principles of equity (whether considered in a
suit at law or in equity) and (ii) upon the effectiveness of this Amendment, no
Unmatured Termination Event, Termination Event or Servicer Default exists.

7. Ratification. The Agreement, as amended hereby, remains in full force and
effect. Any reference to the Agreement from and after the date hereof shall be
deemed to refer to the Agreement as amended hereby. As amended, the Agreement is
hereby ratified and reaffirmed by the parties hereto.

8. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts (including by
facsimile), each of which when so executed shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.

9. Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

10. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

MCG COMMERCIAL LOAN FUNDING TRUST,

as Seller

By:  

Wilmington Trust Company, not in its individual

capacity, but solely as Owner Trustee

By:  

        /s/ JEANNE M. OLLER

  Name: Jeanne M. Oller   Title: Assistant Vice President MCG CAPITAL
CORPORATION, as Originator and as Servicer By:  

        /s/ STEPHEN J. BACICA

  Name: Stephen J. Bacica   Title: Chief Financial Officer

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

  S-3   Amendment to A&R SSA



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC,
as a Purchaser By:  

        /S/ DORIS J. HEARN

  Name: Doris J. Hearn   Title: Vice President SUNTRUST ROBINSON HUMPHREY, INC.,
as Administrative Agent By:  

        /S/ EMILY SHIELDS

  Name: Emily Shields   Title: Vice President

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

  S-4   Amendment to A&R SSA



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Backup Servicer By:  

        /s/ CHAD SCHAFER

  Name: Chad Schafer   Title: Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee By:  

        /s/ CHAD SCHAFER

  Name: Chad Schafer   Title: Vice President

 

  S-5   Amendment to A&R SSA